Citation Nr: 0112742	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-14 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for VA nonservice-connected pension 
benefits. 


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant has verified service with the Philippine 
Commonwealth Army from February 1942 to February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the VA Regional Office (RO) 
located in Manila, Philippines.  The RO initially denied the 
appellant's April 1996 informal claim for nonservice-
connected pension benefits by letter dated in February 1997.  
The appellant timely appealed.  


FINDING OF FACT

The service department has certified that the appellant 
served in the Philippine Commonwealth Army from February 1942 
to February 1946, which included service as a member of the 
United States Armed Forces for the Far East (USAFFE).  


CONCLUSION OF LAW

The criteria for basic entitlement to VA nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101(2), 107, 1521 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.9 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In August 1975, the RO submitted a Request for Information, 
VA Form 07-3101, to the service department in order to verify 
the appellant's military service.  In March 1976, the United 
States Army service department verified that the appellant 
served as a private with the 2nd Battalion, 202nd Engineering 
Company in the Philippine Commonwealth Army from February 
1942 to February 1946, which included service as a member of 
the USAFFE.  The appellant had no recognized guerilla 
service.  

In support of his April 1996 informal claim for nonservice-
connected pension benefits, the appellant submitted a copy of 
a service record from the Philippine Adjutant General's 
Office.  The document indicates that the appellant had served 
with the 2nd Battalion, 202nd Engineering Company in the 
service as a member of the USAFFE from December 1941 to 
February 1946.  

Beginning in February 1997 and on multiple occasions 
thereafter, the RO notified the appellant that his verified 
service did not show that he had been a regular member of the 
Armed Forces of the United States, including the old 
Philippine Scouts, and that service in the Philippine 
Commonwealth Army (USAFFE), recognized guerrillas, or the New 
Philippine Scouts did not constitute qualifying service for 
nonservice-connected pension benefits.  



Criteria

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the veteran 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.8.

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  

All enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Pub. L. 190. (Authority: 38 U.S.C. 107) 38 C.F.R. § 3.8 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  38 U.S.C.A. § 107(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

By virtue of the RO's notices and rating determinations, 
including the Statement of the Case issued during the 
pendency of the appeal, the appellant was given adequate 
notice of the law and regulations pertaining to his claim for 
nonservice-connected disability pension benefits.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed in further detail below) that the claim 
must be denied as a matter of law.  

The appellant has not alleged a period of military service 
other than already certified by the service department, and 
he has not alleged military service under a different name or 
service number.  Therefore, there is no need to resubmit the 
appellant's data for additional verification of his service.  
Moreover, the change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the appellant in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating this claim.  Thus, the 
Board concludes that there is no further duty to assist the 
appellant in the development of his claim.  See VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The Board also finds that the appellant is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation in the first instance.  As set forth above, VA 
has already met any obligations under the new legislation.  
Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Basic Eligibility for Death Pension Benefits

The appellant argues that he qualifies for nonservice-
connected pension benefits because he was regularly inducted 
or enlisted into the USAFFE, had the requisite days of 
wartime service, and remained a regular component of the 
United States Armed Forces until discharge.  He has noted 
that the service department certified that he served from 
February 1942 to February 1946 in the USAFFE, alleging that, 
therefore, he is eligible for nonservice-connected disability 
pension.  He has also argued that the RO has incorrectly 
interpreted 38 U.S.C.A. § 107 as prohibiting payment of 
nonservice-connected pension benefits to those whose only 
creditable service was with the Philippine Commonwealth Army 
(USAFFE), recognized guerrillas, or the New Philippine 
Scouts.  

In August 1975, the RO submitted a Request for Information, 
VA Form 07-3101, to the service department in order to verify 
the appellant's military service.  In March 1976, the United 
States Army service department verified that the appellant 
served as a private with the 2nd Battalion, 202nd Engineering 
Company in the Philippine Commonwealth Army from February 
1942 to February 1946, which included service as a member of 
the USAFFE.  The appellant had no recognized guerilla service 
and he does not contend that he served in the old Philippine 
Scouts.  

In support of his April 1996 informal claim for entitlement 
to nonservice-connected pension benefits, the appellant 
submitted a copy of a document from the Philippine Adjutant 
General's Office, indicating that he had served with the 2nd 
Battalion, 202nd Engineering Company in the service as a 
member of the USAFFE from December 1941 to February 1946.  
This document is not an official Untied States service 
department document nor was it issued by the service 
department.  38 C.F.R. § 3.203.  However, even had the 
appellant served in the USAFFE beginning in December 1941, 
rather than February 1942 as has been certified by the US 
service department, this would not establish his eligibility 
to nonservice-connected disability pension benefits.  

The Board finds that the service department's determination 
that the appellant served in the Philippine Commonwealth Army 
from February 1942 to February 1946, which included service 
as a member of the USAFFE, is binding on VA.  38 C.F.R. 
§ 3.203; see Duro, 2 Vet. App. at 532.

No other documents concerning the appellant's service have 
been submitted that could be accepted as establishing 
entitlement to nonservice-connected pension benefits, or that 
would require further verification by the service department.  
Moreover, there is no contention that the service as verified 
by the service department is erroneous in such a way as to 
warrant a further request to the service department to verify 
or recertify additional military service.  See Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); see also Sarmiento v. 
Brown, 7 Vet. App. 80 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Veterans with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerillas, regular PA, or 
service with the new Philippine Scouts under Public Law 190, 
79th Congress shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to nonservice-
connected disability pension.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.8(b), (c), (d) (emphasis added).  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit.

Finally, the appellant argues that he qualifies for 
nonservice-connected pension benefits because the RO 
incorrectly interpreted 38 U.S.C.A. § 107 as prohibiting 
payment of nonservice-connected pension benefits to those 
whose only creditable service was with the Philippine 
Commonwealth Army (USAFFE), recognized guerrillas, or the New 
Philippine Scouts.  This argument has no merit.  To the 
extent that the appellant is challenging the validity of 
38 U.S.C.A. § 107, this argument also has no merit.  There 
are certain types of service for which nonservice-connected 
disability pension simply is not available.  Claimants with 
such service do not meet the status requirements for 
eligibility despite service during a period of war.  This 
includes certain service in the organized forces of the 
government of the Commonwealth of the Philippines or in the 
Philippine Scouts.  Such service is deemed by operation of 
law not to be qualifying active service.  38 U.S.C. § 107.  
This section has been upheld against a constitutional due 
process/equal protection challenge.  Quiban v. Veterans 
Administration, 713 F.Supp. 436, 437 (D.C. 1989); aff'd 928 
F.2d 1154, 1159 (D.C.Cir.1991).  

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for nonservice-connected 
disability pension benefits is precluded based on the 
appellant's service.  Therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  





ORDER

Entitlement to nonservice-connected VA disability pension 
benefits is denied.


REMAND

The appellant filed an application for service connection for 
peptic ulcer disease in October 1997.  In May 1998 the RO 
denied the claim for service connection for peptic ulcer 
disease.  The appellant filed written statement in December 
1998, which can reasonably be construed as expressing 
dissatisfaction or disagreement with the denial of service 
connection and a desire to contest the result.  Thus, that 
document can be accepted as a Notice of Disagreement.  
38 C.F.R. § 20.201 (2000).  

When there has been an initial RO adjudication of a claim and 
a Notice of Disagreement as to its denial, the claimant is 
entitled to a Statement of the Case, and the RO's failure to 
issue a Statement of the Case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); see also Santayana v. Gober, No. 96-1277; Taylor v. 
Gober, No. 95-1225 (U.S. Vet. App. July 3, 1997) (single-
judge nonprecedential memorandum decisions).  Pursuant to the 
provisions of 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case to the agency of original jurisdiction for 
the necessary action.  Accordingly, if a claim has been 
placed in appellate status by the filing of a Notice of 
Disagreement, the Board must remand the claim to the RO for 
preparation of a Statement of the Case as to that claim.  
Godfrey, 7 Vet. App. at 408-10; see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (July 24, 
1992).

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO should issue the veteran a 
Statement of the Case on the issue of 
entitlement to service connection for 
peptic ulcer disease.  

2.  In addition, the RO must review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with.  

3.  After undertaking any necessary 
development, the RO should readjudicate 
the issue of service connection for 
peptic ulcer disease.  The RO is again 
advised that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), eliminates 
the concept of a well-grounded claim, and 
supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order).  This change in the 
law is applicable to all claims filed on 
or after the date of enactment of the 
VCAA, or filed before the date of 
enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000).  If 
any benefit sought on appeal remains 
denied the appellant should be furnished 
a Supplemental Statement of the Case, 
containing all applicable laws and 
regulations not previously furnished, and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

